Exhibit 10.1

SHARE REPURCHASE AGREEMENT

THIS SHARE REPURCHASE AGREEMENT (this “Agreement”) is made and entered into as
of this 23rd day of February, 2017, by and among Quintiles IMS Holdings, Inc., a
Delaware corporation (the “Purchaser”), and the selling shareholders set forth
on Schedule I hereto (each, a “Seller” and, together, the “Sellers”).

RECITALS

WHEREAS, each Seller currently holds and desires to sell that number of shares
of common stock of the Purchaser (the “Common Stock”) set forth opposite such
Seller’s name on Schedule I hereto (together, the “Shares”) to the Purchaser on
the terms and conditions set forth in this Agreement.

WHEREAS, the Purchaser desires to purchase from the Sellers the Shares on the
terms and conditions set forth in this Agreement (the “Repurchase Transaction”).

WHEREAS, the Board of Directors of the Purchaser has delegated authority to
consider and approve the Repurchase Transaction to the Audit Committee
consisting solely of directors who are disinterested from the Repurchase
Transaction and “non-employee directors” for purposes of Rule 16b-3 under the
Securities Exchange Act of 1934 (as amended, the “Exchange Act”), and after due
consideration, all of the members of the Audit Committee have approved the
Repurchase Transaction.

NOW, THEREFORE, in consideration of the premises and the agreements set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

ARTICLE I

SALE AND PURCHASE OF COMMON SHARES

Section 1.1 Purchase. Subject to the terms and conditions of this Agreement,
immediately following the satisfaction of the condition precedent set forth in
Section 1.3 hereof or such other date as the parties agree (such date, the
“Closing Date”), each of the Sellers, severally but not jointly, shall sell,
assign, transfer, convey and deliver to the Purchaser the number of Shares set
forth opposite its name on Schedule I hereto, and the Purchaser shall purchase,
acquire and accept such number of Shares from each of the Sellers. The purchase
price for each Share shall be $77.50 (the “Purchase Price”).

Section 1.2 Closing. On the Closing Date, (a) each Seller shall deliver or cause
to be delivered to the Purchaser all of such Seller’s right, title and interest
in and to the Shares to be sold by such Seller by an appropriate method
reasonably agreed to by the Purchaser and the Sellers, together, in each case,
with all documentation reasonably necessary to transfer to Purchaser all of such
Seller’s right, title and interest in and to such Shares and (b) the Purchaser
shall pay to each Seller the Purchase Price for the Shares sold by such Seller
in cash by wire transfer of immediately available funds in accordance with the
wire transfer instructions provided by such Seller to the Purchaser.

Section 1.3 Condition Precedent. The obligation of each party to effect the
Repurchase Transaction is subject to the completion by the Purchaser, on or
prior to the Closing Date, of a debt financing in an amount equal to or greater
than the aggregate Purchase Price for the Shares, on or prior to March 3, 2017.



--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

Each of the Sellers, severally and not jointly, hereby makes the following
representations and warranties to the Purchaser, each of which is as of the date
of this Agreement, and will be as of the Closing Date, true and correct.

Section 2.1 Existence and Power.

(a) The Seller has the power, authority and capacity to execute and deliver this
Agreement, to perform its obligations hereunder, and to consummate the
transactions contemplated hereby.

(b) The execution and delivery of this Agreement by the Seller and the
consummation by the Seller of the transactions contemplated hereby (i) do not
require the consent, approval, authorization, order, registration or
qualification of, or (except for filings pursuant to Section 16 or Regulation
13D under the Exchange Act) filing with, any governmental authority or court, or
body or arbitrator having jurisdiction over the Seller; and (ii) except as would
not have a material adverse effect on the ability of the Seller to consummate
the transactions contemplated by this Agreement, do not and will not constitute
or result in a breach, violation or default under any note, bond, mortgage,
deed, indenture, lien, instrument, contract, agreement, lease or license,
whether written or oral, express or implied, to which the Seller is a party or
with the Seller’s organizational documents, or any statute, law, ordinance,
decree, order, injunction, rule, directive, judgment or regulation of any court,
administrative or regulatory body, governmental authority, arbitrator, mediator
or similar body on the part of the Seller or cause the acceleration or
termination of any obligation or right of the Seller or any other party thereto.

Section 2.2 Valid and Enforceable Agreement; Authorization. This Agreement has
been duly authorized by the Seller, has been duly executed and delivered by the
Seller and constitutes a legal, valid and binding obligation of the Seller,
enforceable against the Seller in accordance with its terms, except as limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and other similar laws of general application affecting enforcement
of creditors’ rights generally and general principles of equity.

Section 2.3 Title to Shares. The Seller has good and valid title to the Shares
to be sold by such Seller free and clear of any lien, encumbrance, pledge,
charge, security interest, mortgage, title retention agreement, option, equity
or other adverse claim, and has not, in whole or in part, (a) assigned,
transferred, hypothecated, pledged or otherwise disposed of such Shares or its
ownership rights in such Shares other than, in connection with the Repurchase
Transaction, to the Purchaser, or (b) given any person or entity other than, in
connection with the Repurchase Transaction, the Purchaser any transfer order,
power of attorney or other authority of any nature whatsoever with respect to
such Shares.

Section 2.4 Sophistication of Seller. The Seller acknowledges and agrees that,
except as set forth in this Agreement, the Purchaser is not making any express
or implied warranties in connection with the Repurchase Transaction. The Seller
has such knowledge and experience in financial and business matters and in
making investment decisions of this type that it is capable of evaluating the
merits and risks of making its investment decision regarding the Repurchase
Transaction and of making an informed investment decision. The Seller has
received all information it considers necessary or appropriate for deciding
whether to dispose of the Shares to be sold by such Seller. The Seller has
independently



--------------------------------------------------------------------------------

investigated and evaluated the value of the Shares and the financial condition
and affairs of the Purchaser and, based upon its independent analysis, the
Seller has reached its own business decision to effect the sale of Shares to be
sold by such Seller contemplated hereby. The Seller is not relying on the
Purchaser with respect to the tax and other economic considerations of the
Repurchase Transaction, and the Seller has relied on the advice of, or has
consulted with, the Seller’s own advisors.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser hereby makes the following representations and warranties to the
Sellers, each of which is as of the date of this Agreement, and will be as of
the Closing Date, true and correct.

Section 3.1 Existence and Power.

(a) The Purchaser is a corporation duly organized and validly existing under the
laws of the State of Delaware and has the power, authority and capacity to
execute and deliver this Agreement, to perform the Purchaser’s obligations
hereunder, and to consummate the transactions contemplated hereby.

(b) The execution and delivery of this Agreement by the Purchaser and the
consummation by the Purchaser of the transactions contemplated hereby (i) does
not require the consent, approval, authorization, order, registration or
qualification of, or (except for filings pursuant to Section 13 under the
Exchange Act) filing with, any governmental authority or court, or body or
arbitrator having jurisdiction over the Purchaser; and (ii) except as would not
have a material adverse effect on the ability of the Purchaser to consummate the
transactions contemplated by this Agreement, does not and will not constitute or
result in a breach, violation or default under, any note, bond, mortgage, deed,
indenture, lien, instrument, contract, agreement, lease or license, whether
written or oral, express or implied, to which the Purchaser is a party, with the
Purchaser’s articles of incorporation or bylaws, or any statute, law, ordinance,
decree, order, injunction, rule, directive, judgment or regulation of any court,
administrative or regulatory body, governmental authority, arbitrator, mediator
or similar body on the part of the Purchaser or cause the acceleration or
termination of any obligation or right of the Purchaser or any other party
thereto.

Section 3.2 Valid and Enforceable Agreement; Authorization.

This Agreement has been duly authorized by the Purchaser, has been duly executed
and delivered by the Purchaser and constitutes a legal, valid and binding
obligation of the Purchaser, enforceable against the Purchaser in accordance
with its terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and other similar laws of
general application affecting enforcement of creditors’ rights generally and
general principles of equity.

ARTICLE IV

MISCELLANEOUS PROVISIONS

Section 4.1 Notice. All notices, requests, certificates and other communications
to any party hereunder shall be in writing and shall be deemed given or made:
(a) as of the date delivered, if personally delivered; (b) on the date the
delivering party receives confirmation, if delivered by facsimile or electronic
mail; (c) three business days after being mailed by registered or certified mail
(postage prepaid with return receipt requested); or (d) one business day after
being sent by overnight courier service (providing proof of delivery), to the
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 4.1).



--------------------------------------------------------------------------------

If delivered to the Purchaser, to:

Quintiles IMS Holdings, Inc.

4820 Emperor Blvd.

Durham, NC 27703

Attention: James H. Erlinger III

Facsimile No.: (919) 998-1361

E-mail: james.erlinger@quintiles.com

If delivered to the Sellers, to the address of each Seller set forth on Schedule
I hereto.

Section 4.2 Entire Agreement. This Agreement embodies the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersedes all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents.

Section 4.3 Assignment; Binding Agreement. Neither this Agreement nor any of the
rights, interests, or obligations hereunder shall be assigned, in whole or in
part, by any of the parties without the prior written consent of the other
parties. Subject to the preceding sentence, this Agreement and the various
rights and obligations arising hereunder shall inure to the benefit of and be
binding upon the parties hereto and their respective successors and permitted
assigns. Any purported assignment not permitted under this Section 4.3 shall be
null and void.

Section 4.4 Counterparts. This Agreement may be executed in multiple
counterparts, and on separate counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument. Any counterpart or other signature hereupon delivered by facsimile
or electronic transmission shall be deemed for all purposes as constituting good
and valid execution and delivery of this Agreement by such party.

Section 4.5 Governing Law; Waiver of Jury Trial. This Agreement and all matters
arising out of or relating to this Agreement (whether in contract, tort or
otherwise) shall in all respects be construed in accordance with and governed by
the substantive laws of the State of New York, without giving effect to
principles of conflicts of laws. The respective agreements, representations,
warranties and other statements of the Sellers and the Purchaser, as set forth
in this Agreement, shall remain in full force and effect regardless of any
investigation (or any statement as to the results thereof) made by or on behalf
of the Sellers or the Purchaser or any of their respective officers, directors
or affiliates and regardless of whether the Sellers or the Purchaser knew or
should have known that any such representation or warranty is, was or might be
inaccurate, and shall survive the Closing Date. Each party hereto waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in respect of any action, suit or proceeding arising out of or relating to
this Agreement or any transaction contemplated hereby.

Section 4.6 No Third Party Beneficiaries or Other Rights. This agreement is for
the sole benefit of the parties and their successors and permitted assigns and
nothing herein express or implied shall give or shall be construed to confer any
legal or equitable rights or remedies to any person other than the parties to
this Agreement and such successors and permitted assigns.



--------------------------------------------------------------------------------

Section 4.7 Waiver; Consent. This Agreement and its terms may not be changed,
amended, waived, terminated, augmented, rescinded or discharged (other than in
accordance with its terms), in whole or in part, except by a writing executed by
the parties hereto.

Section 4.8 No Broker. Except as previously disclosed in writing to each other
party, no party has engaged any third party as broker or finder or incurred or
become obligated to pay any broker’s commission or finder’s fee in connection
with the transactions contemplated by this Agreement.

Section 4.9 Further Assurances. Each party hereto hereby agrees to execute and
deliver, or cause to be executed and delivered, such other documents,
instruments and agreements, and take such other actions consistent with the
terms of this Agreement, as may be reasonably necessary in order to accomplish
the transactions contemplated by this Agreement.

Section 4.11 Costs and Expenses. Each party hereto shall each pay its own
respective costs and expenses, including, without limitation, any commission or
finder’s fee to any broker or finder, incurred in connection with the
negotiation, preparation, execution and performance of this Agreement.

Section 4.12 Severability. If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

(Signatures appear on the next page.)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

PURCHASER:

QUINTILES IMS HOLDINGS, INC.

By:

 

/s/ James H. Erlinger III

Name:

  James H. Erlinger III

Title:

  Executive Vice President, General Counsel and Secretary

[Signature Page to Share Repurchase Agreement]



--------------------------------------------------------------------------------

SELLERS:

TPG Sellers:

 

TPG PARTNERS V, L.P.

 

By:   TPG GenPar V, L.P.,  

its general partner

 

By:   TPG Gen Par V Advisors, LLC,  

its general partner

 

By:  

/s/ Michael LaGatta

  Name:   Michael LaGatta   Title:   Vice President TPG PARTNERS VI, L.P. By:  
TPG GenPar VI, L.P.,  

its general partner

 

By:   TPG GenPar VI Advisors, LLC,  

its general partner

 

By:  

/s/ Michael LaGatta

  Name:   Michael LaGatta   Title:   Vice President

TPG FOF V-A, L.P.

 

By:   TPG GenPar V, L.P.,  

its general partner

 

By:   TPG GenPar V Advisors, LLC,  

its general partner

 

By:  

/s/ Michael LaGatta

  Name:   Michael LaGatta   Title:   Vice President

 

TPG FOF V-B, L.P.

 

By:   TPG GenPar V, L.P.,  

its general partner

 

By:   TPG GenPar V Advisors, LLC,  

its general partner

 

By:  

/s/ Michael LaGatta

  Name:   Michael LaGatta   Title:   Vice President

[Signature Page to Share Repurchase Agreement]



--------------------------------------------------------------------------------

TPG BIOTECHNOLOGY PARTNERS III, L.P.

 

By:   TPG Biotechnology GenPar III, L.P.,  

its general partner

 

By:   TPG Biotechnology GenPar III Advisors, LLC,  

its general partner

 

By:  

/s/ Michael LaGatta

  Name:   Michael LaGatta   Title:   Vice President

 

TPG FOF VI SPV, L.P.

 

By:   TPG Advisors VI, Inc.,  

its general partner

 

By:  

/s/ Michael LaGatta

  Name:   Michael LaGatta   Title:   Vice President

 

TPG ICEBERG CO-INVEST LLC

 

By:  

/s/ Michael LaGatta

  Name:   Michael LaGatta   Title:   Vice President

 

TPG QUINTILES HOLDCO II, L.P.

 

By:   TPG Advisors V, Inc.,  

its general partner

 

By:  

/s/ Michael LaGatta

  Name:   Michael LaGatta   Title:   Vice President

 

TPG QUINTILES HOLDCO III, L.P.

 

By:   TPG Biotech Advisors, Inc.,  

its general partner

 

By:  

/s/ Michael LaGatta

  Name:   Michael LaGatta   Title:   Vice President

[Signature Page to Share Repurchase Agreement]



--------------------------------------------------------------------------------

LGP Sellers:

 

GREEN EQUITY INVESTORS V, L.P.

 

By:   GEI Capital V, LLC,  

its general partner

 

By:  

/s/ Andrew Goldberg

  Name: Andrew Goldberg  

Title: General Counsel

 

GREEN EQUITY INVESTORS SIDE V, L.P.

 

By:   GEI Capital V, LLC,  

its general partner

 

By:  

/s/ Andrew Goldberg

  Name: Andrew Goldberg   Title: General Counsel

 

LGP ICEBERG COINVEST, LLC

 

By:  

LGP Associates V LLC,

its manager

By:

 

Peridot Coinvest Manager LLC,

its manager

By:   Leonard Green & Partners, L.P., its manager By:  

LGP Management, Inc., its general partner

 

By:  

/s/ Andrew Goldberg

  Name: Andrew Goldberg   Title: General Counsel

[Signature Page to Share Repurchase Agreement]



--------------------------------------------------------------------------------

Gillings Sellers:

 

/s/ Dennis B. Gillings

Dennis B. Gillings, CBE

 

DENNIS AND MIREILLE GILLINGS FOUNDATION

 

By:  

/s/ Dennis B. Gillings

  Name:   Dennis B. Gillings, CBE   Its:   President

 

GF INVESTMENT ASSOCIATES LP

 

By:   GF Association LLC Its:  

General Partner

 

By:  

/s/ Susan Gillings Gross

  Name:   Susan Gillings Gross   Its:   Sole Manager

[Signature Page to Share Repurchase Agreement]



--------------------------------------------------------------------------------

Schedule I

 

TPG Sellers

  

Shares

    

Address

TPG Partners VI, L.P.

   2,705,896     

301 Commerce Street, Suite 3300

Fort Worth, Texas 76102

Attention: General Counsel

Telephone: (817) 871-4000

Fax: (817) 871-4001

Email: legaldept@tpg.com

TPG FOF VI SPV, L.P.

   10,696     

TPG Partners V, L.P.

   2,703,815     

TPG FOF V-A, L.P.

   7,073     

TPG FOF V-B, L.P.

   5,704     

TPG Quintiles Holdco II, L.P.

   1,031,854     

TPG Biotechnology Partners III, L.P.

   111,641     

TPG Quintiles Holdco III, L.P.

   53,994     

TPG Iceberg Co-Invest LLC

   930,340     

LG Sellers

  

Shares

    

Address

Green Equity Investors V, L.P.

   852,550     

Leonard Green & Partners, L.P.

11111 Santa Monica Blvd, Suite 2000

Los Angeles, CA 90025

Attn: Michael Solomon and Andrew Goldberg

E-mail: solomon@leonardgreen.com and agoldberg@leonardgreen.com

Green Equity Investors Side V, L.P.

   255,745     

LGP Iceberg Coinvest, LLC

   8,112                             

Gillings Sellers

  

Shares

    

Address

Dennis B. Gillings

   680,000     

2877 Paradise Road, Unit 3801

Las Vegas, NV 89109

Attention: Dennis Gillings

Telephone: (919) 941-5272

Fax: (919) 474-3082

Email: dennis.gillings@gfmgt.com

    cc: carl.hellman@gfmgt.com

 

with a copy of all notices to:

 

Davis & Gilbert LLP

1740 Broadway

New York, NY 10019

Attention: Curt Myers, Esq.

Telephone (212) 468-4987

Fax: (212) 468-4888

Email: cmyers@dglaw.com

 

Dennis and Mireille Gillings Foundation

   20,000     

4821 Emperor Blvd, Suite 300

Durham, NC 27703

Attention: Dennis Gillings

Telephone: (919) 941-5272

Fax: (919) 474-3082

Email: dennis.gillings@gfmgt.com

cc: carl.hellman@gfmgt.com

 

with a copy of all notices to:

 

Davis & Gilbert LLP

1740 Broadway

New York, NY 10019

Attention: Curt Myers, Esq.

Telephone (212) 468-4987

Fax: (212) 468-4888

Email: cmyers@dglaw.com



--------------------------------------------------------------------------------

Gillings Sellers

  

Shares

    

Address

GF Investment Associates LP

   300,000     

 

Chapel Hill, NC 27517

Attention: Susan Gross

Telephone:

Email: susan.g.gross@gmail.com

 

with a copy of all notices to:

 

Davis & Gilbert LLP

1740 Broadway

New York, NY 10019

Attention: Curt Myers, Esq.

Telephone (212) 468-4987

Fax: (212) 468-4888

Email: cmyers@dglaw.com